In a matrimonial action in which the parties were divorced by judgment dated December 1, 1986, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered March 14, 1994, as granted the plaintiff wife temporary maintenance pending determination of her application to modify the judgment of divorce to provide for permanent maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances presented here, the Supreme Court *367properly granted the plaintiffs motion to the limited extent of awarding her temporary maintenance in the amount of $1,500 per month and setting the matter down for a hearing. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.